Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (US-20160038277).
Regarding claim 1, Dai teaches:
A system for making an implant for an eye ([0022] – [0025]), comprising: 
a laser configured to emit a laser beam to shape a material ([0023] – [0025]; Fig. 1, #12); 
a camera configured to generate one or more images to monitor the shaping of the material ([0023] – [0024], [0043] – [0045]; Fig. 1, #16; Fig. 3, #51); 
a computer ([0009], [0026]; Fig. 1, #22) configured to: 
store a pattern for the implant, the implant designed to provide refractive treatment for the eye ([0026] – [0029], [0043] – [0045]); 
send instructions to the laser to control the laser beam to shape the material according to the pattern ([0026] – [0029], [0043] – [0045]); 
assess the images from the camera according to the pattern ([0026] – [0029], [0043] – [0045]); and 
adjust the instructions in response to the images ([0026] – [0029], [0043] – [0045]).

Regarding claim 2, Dai teaches the limitations of claim 1, which claim 2 depends on. Dai further teaches:
the laser configured to ablate the material to shape the material ([0023] – [0025]).

Regarding claim 3, Dai teaches the limitations of claim 1, which claim 3 depends on. Dai further teaches:
the laser configured to create incisions in the material to shape the material ([0023] – [0025]).

Regarding claim 7, Dai teaches the limitations of claim 1, which claim 7 depends on. Dai further teaches:
wherein the computer is configured to assess the images from the camera according to the pattern by: 
identifying a shape of the material in the image ([0026] – [0029]); and 
comparing the identified shape with a shape defined by the pattern ([0026] – [0029]).

Regarding claim 8, Dai teaches the limitations of claim 2, which claim 8 depends on. Dai further teaches:
wherein the computer is configured to adjust the instructions in response to the image by: 
instructing the laser to remove unwanted material ([0023], and [0026] – [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US-20160038277), as applied to claim 1 above, and further in view of Muller (US-20170027754).
Regarding claim 4, Dai teaches the limitations of claim 1, which claim 4 depends on, but does not teach the camera comprising an optical coherence tomography system, however, Muller, in a similar field of endeavor, a system for creating corneal implants, teaches:
the camera comprising an optical coherence tomography (OCT) system ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera of Dai to incorporate the teachings of Muller and include an optical coherence tomography system. The purpose, as stated by Muller, being it involves low-coherence interferometry using light of relatively long wavelengths (e.g., near-infrared light) to capture micrometer-resolution, three-dimensional images based on the optical scattering by the corneal tissue ([0063]).

Regarding claim 9, Dai teaches the limitations of claim 1, which claim 9 depends on, but does not teach the material comprising a biological or biocompatible material, however, Muller, in a similar field of endeavor, a system for creating corneal implants, teaches:
the material comprising a biological or biocompatible material ([0031] and [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Dai to incorporate the teachings of Muller and include a biological or biocompatible material. The purpose, as stated by Muller, being so that it can exhibit greater biocompatibility with a patient's cornea, more closely match the index of refraction of the patient's cornea, can be maintained at a state of hydration that is required for implantation ([0031]).

	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US-20160038277), as applied to claim 1 above, and further in view of Talken (US-20180290377).
Regarding claim 5, Dai teaches the limitations of claim 1, which claim 5 depends on, but does not teach a printer, however, Talken, in a similar field of endeavor, a printing apparatus that can be used for eye implants, teaches:
further comprising a printer configured to print the material, the printer comprising a printer head configured to deposit the material onto a stage ([0007], [0027] – [0028], [0036], [0059] – [0060], and [0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dai to incorporate the teachings of Talken and include a printer. The purpose, as stated by Talken, being so that the polymerizable liquid forms a print on a substrate ([0027]).

Regarding claim 6, Dai teaches the limitations of claim 1, which claim 6 depends on, but does not teach a curing illuminator, however, Talken, in a similar field of endeavor, a printing apparatus that can be used for eye implants, teaches:
further comprising a curing illuminator configured to direct a curing light towards the material ([0262]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dai to incorporate the teachings of Talken and include a curing illuminator. The purpose, as stated by Talken, being so that adjustable mechanical properties may be achievable within the same photoplastic material/object ([0262]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748